DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25, 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 29, recites the limitation “the reality device holder is constructed using an inflatable bladder”, renders the claim indefinite because such claimed subject matter does not have support in the instant disclosure.  Such lack of support makes it very difficult to ascertain the metes and bounds of the claimed subject matter.  Furthermore which structure is encompassed by inflatable bladder, whether it is a material or a bladder is being inflated by air or something else?  For the purpose of examination and 
	Claim 21-25, 28-32, recites “a mobile virtual reality device” which is a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-25, 28-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lynd et al. (5105475—hereinafter, Lynd).


Regarding claim 21, Lynd discloses a headwear assembly (fig.1), comprising: at least one storage region (fig.1 shows the storage region at 15) secured to a portion of the headwear assembly; a mobile virtual reality device holder (26); wherein the at least one storage region configured to house (fig.4 shows the walls 15, 16, 17 formed a recess to storage the lens and support arms); but does not disclose the functional limitation such as the mobile virtual reality device holder for receiving a mobile virtual reality device.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention recognize that the glass device is configured to receive a camera, mobile phone or other electronic device.  Such modification would be considered a mere of design choice involves routine skill in the art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 22-26, 28-30, Lynd discloses the headwear assembly according to claim 21, wherein the mobile virtual reality device holder is configured to be positioned adjacent to a forehead of a user and further configured to be pulled down over one or both eyes of the user (fig.1 and 4); wherein the mobile virtual reality device holder, in a first position, is configured to be positioned adjacent to a forehead of a user (fig.1) and configured to be moved to a second position (fig.4), in which the mobile virtual reality device holder is configured to be positioned over one or both eyes of the user; wherein the mobile virtual reality device holder is configured to slide downward from the first 
Regarding claim 31, Lynd does not disclose the functional limitation such as the mobile virtual reality device holder for receiving a mobile virtual reality device.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention recognize that the glass device is configured to receive a camera, mobile phone or other electronic device.  Such modification would be considered a mere of design choice involves routine skill in the art.
Regarding claim 32, Lynd discloses the headwear assembly according to claim 21, wherein the virtual reality device holder includes at least one virtual reality lens configured to be embedded into the storage region (fig.1 and 4).
 Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732